In an action, inter alia, to reform a deed, the defendant Schrage Posen appeals from an order of the Supreme Court, Orange County (Owen, J.), dated December 6, 2000, which granted the plaintiffs motion to confirm the report of a Judicial Hearing Officer recommending, among other things, that the deed delivered to Schrage Posen and Hendy Posen should be reformed so as to correctly describe the property conveyed as Section 305, Block L, Lot 44 of the tax map for the Village of Kiryas Joel, Town of Monroe, County of Orange, State of New York.
Ordered that the order is affirmed, with costs.
There is no merit to the contention that a purported oral stipulation of settlement in open court was spread upon the record and was binding upon the parties. The terms of the stipulation were never placed on the record in open court or memorialized in writing (see CPLR 2104; Gustaf v Fink, 285 AD2d 625; Avaltroni v Gancer, 260 AD2d 590; Johnson v Four G’s Truck Rental, 244 AD2d 319).
The appellant’s remaining contentions are without merit, or not properly before this Court (see CPLR 5511). Altman, J.P., Krausman, Goldstein and Adams, JJ., concur.